Exhibit 10.2


Performance-Based Award Agreement










NORTHERN OIL AND GAS, INC.
2013 INCENTIVE PLAN


Restricted Stock Award Agreement




Northern Oil and Gas, Inc. (the “Company”), pursuant to its 2013 Incentive Plan
(the “Plan”), hereby grants an award of Restricted Stock to you, the Participant
named below. The Restricted Stock Award is governed by this Restricted Stock
Award Agreement (this “Agreement”), consisting of this cover page and the Terms
and Conditions and Exhibit A on the following pages, and the Plan document, a
copy of which has been provided to you. Unless otherwise indicated herein, to
the extent any capitalized term used in this Agreement is not defined, it shall
have the meaning assigned to it in the Plan as it currently exists or as it is
amended in the future.


Name of Participant: Thomas Stoelk
Number of Shares of Restricted Stock: 341,530
Grant Date:April 8, 2016



By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have reviewed these documents and that they set forth the entire agreement
between you and the Company regarding your rights and obligations in connection
with this Restricted Stock Award; provided, however, that to the extent any term
of this Agreement is inconsistent with the terms of any then-effective written
employment or severance agreement between you and the Company or any Affiliate,
such written employment or severance agreement shall govern (so long as not in
violation of the Plan). You acknowledge that you have had an opportunity to have
this Agreement and the Plan reviewed by your legal and tax advisers, and hereby
attest that you are relying solely on such advisors and not on any statements or
representations of the Company or any of its agents or Affiliates. You hereby
agree that all questions of interpretation and administration relating to this
Agreement and the Plan shall be solely resolved by the Committee.




PARTICIPANT:
 
NORTHERN OIL AND GAS, INC.:
 
 
 
/s/ Thomas Stoelk                        
 
By: /s/ Michael Reger                        
 
 
Title: Chief Executive Officer            












--------------------------------------------------------------------------------






Northern Oil and Gas, Inc.
2013 Incentive Plan
Restricted Stock Award Agreement


Terms and Conditions


1.
Grant of Restricted Stock. The Company hereby grants to you, as of the Grant
Date specified on the cover page of this Agreement and subject to the terms and
conditions in this Agreement and the Plan, an Award of the number of Shares of
Restricted Stock specified on the cover page of this Agreement. Unless and until
these Shares vest as provided in Section 4 below, they are subject to the
restrictions specified in Section 3 of this Agreement and are referred to as
“Restricted Shares.”



2.
Delivery of Restricted Shares. As soon as practicable after the Grant Date, the
Company will issue one or more certificates for, or cause its transfer agent to
maintain a book entry account reflecting the issuance of, the Restricted Shares
in your name. The Secretary of the Company, or the Company's transfer agent,
will hold the certificate(s) for the Restricted Shares, or cause such Restricted
Shares to be maintained as restricted shares in a book entry account, until the
Restricted Shares either vest as provided in Section 4 or are forfeited as
provided in Section 6. Any certificate(s) issued for Restricted Shares will bear
the legend specified in Section 10, and any book entry accounts that reflect the
issuance of such Restricted Shares will be accompanied by comparable stop
transfer instructions. Your right to receive this Restricted Stock Award is
conditioned upon your execution and delivery to the Company of all stock powers
or other instruments of assignment that may be necessary to permit transfer to
the Company of all or a portion of the Restricted Shares if such Restricted
Shares are forfeited in whole or in part.



3.
Applicable Restrictions.



(a)    Beginning on the Grant Date, you shall have all rights and privileges of
a stockholder of the Company with respect to the Restricted Shares except as
follows (the “Restrictions”):


(i)
dividends and other distributions declared and paid with respect to the
Restricted Shares before they vest shall be subject to Section 3(c);



(ii)
none of the Restricted Shares may be sold, transferred, assigned, pledged or
otherwise encumbered, subjected to a levy or attachment or disposed of before
they vest other than a transfer upon your death in accordance with your will, by
the laws of descent and distribution or pursuant to a beneficiary designation
submitted in accordance with Section 6(d) of the Plan; and



(iii)
all or a portion of the Restricted Shares may be forfeited in accordance with
Section 6.



(b)    Any attempt to transfer or dispose of any Restricted Shares in a manner
contrary to the Restrictions shall be void and of no effect.


(c)    You will be entitled to receive regular cash dividends with respect to
outstanding Restricted Shares, but any other dividends or distributions payable
or distributable with respect to outstanding Restricted Shares, including any
Shares or other property or securities distributable as the result of any equity
restructuring or other change in corporate capitalization described in Section
12(a) of the Plan, shall be retained and held by the Company subject to the same
Restrictions, performance and vesting conditions and any other terms of this
Agreement to which the underlying Restricted Shares are subject. At the time the
underlying Restricted Shares vest, the Company shall deliver to you (without
interest) the portion of such retained dividends and distributions that relate
to the Shares that have vested. In the event that the underlying Restricted
Shares are forfeited, the portion of such retained dividends and distributions
that relate to such Shares shall also be forfeited.




2

--------------------------------------------------------------------------------





4.
Vesting of Restricted Shares.



(a)Scheduled Vesting. If you remain a Service Provider continuously from the
Grant Date specified on the cover page of this Agreement, then the Restricted
Shares will vest in accordance with the performance criteria and vesting
schedule set forth on Exhibit A.


(b)Accelerated Vesting. Notwithstanding Section 4(a), any outstanding Restricted
Shares will vest as if target-level performance had been achieved upon the
earlier to occur of (i) the involuntary termination of your Service for reasons
other than Cause or your voluntary termination of your Service for Good Reason,
or (ii) a Change in Control that occurs while you continue to be a Service
Provider. For the purposes of this Section 4(b), Cause, Good Reason and Change
in Control shall have the meanings ascribed to them in the Amended and Restated
Employment Agreement between the Company and Thomas Stoelk dated April 8, 2016.


5.
Release of Unrestricted Shares. Upon the vesting of Restricted Shares and the
corresponding lapse of the Restrictions, and after the Company has determined
that all conditions to the release of unrestricted Shares, including Section 8
of this Agreement, have been satisfied, it shall release to you the unrestricted
Shares, as evidenced by issuance of a stock certificate without restrictive
legend, by electronic delivery of such Shares to a brokerage account designated
by you, or by an unrestricted book-entry registration of such Shares with the
Company’s transfer agent.



6.
Forfeiture of Restricted Shares. Subject to Section 4(b), if your Service
terminates before all of the Restricted Shares have vested, or if you attempt to
transfer Restricted Shares in a manner contrary to the Restrictions, you will
immediately forfeit all unvested Restricted Shares, which shall be returned to
the Company for cancellation.



7.
83(b) Election. You may make and file with the Internal Revenue Service an
election under Section 83(b) of the Code with respect to the grant of the
Restricted Shares hereunder, electing to include in your gross income as of the
Grant Date the Fair Market Value of the Restricted Shares as of the Grant Date.
You shall promptly provide a copy of such election to the Company. If you make
and file such an election, you shall make such arrangements in accordance with
Section 8 as are satisfactory to the Committee to provide for the timely payment
of all applicable withholding taxes. You are strongly encouraged to seek the
advice of your own tax consultants in connection with the Restricted Shares
granted pursuant to the Plan and this Agreement, and the advisability of filing
an election under Section 83(b) of the Code.



YOU ACKNOLWEDGE THAT IT IS YOUR SOLE RESPONSIBILITY AND NOT THE COMPANY'S OR ANY
AFFILIATE TO TIMELY FILE AN ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN IF
YOU REQUEST THE COMPANY, AFFILIATE OR THEIR REPRESENTATIVE TO MAKE THIS FILING
ON YOUR BEHALF.


8.
Withholding Taxes. You hereby authorize the Company (or any Affiliate) to
withhold from payroll or other amounts payable to you any sums required to
satisfy any federal, state, local or foreign withholding taxes that may be due
as a result of the receipt or vesting of Restricted Shares, and the Company may
defer the release to you of any and all unrestricted Shares until you have made
arrangements acceptable to the Company for payment of all such withholding taxes
in accordance with the provisions of Section 14 of the Plan. You may satisfy
some or all of such withholding tax obligations by delivering Shares you already
own or by forfeiting and directing the Company to retain a portion of the
unrestricted Shares that would otherwise be released to you.



9.
Legality of Initial Issuance. No Restricted Shares shall be issued unless and
until the Committee has determined that: (i) you and the Company have taken all
actions required to register the Restricted Shares under the Securities Act of
1933 or to perfect an exemption from the registration requirements thereof, if
applicable; (ii) all applicable listing requirements of any stock exchange or
other securities market on which the Restricted Shares are listed have been
satisfied; and (iii) any other applicable provision of state or U.S. federal law
or other applicable law has been satisfied.



3

--------------------------------------------------------------------------------







10.
Restrictive Legend. Any certificate representing Restricted Shares shall bear
the following legend:



THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL
RESTRICTIONS ON TRANSFER, AND THE POSSIBLE FORFEITURE OF SUCH SHARES TO NORTHERN
OIL AND GAS, INC. WITHOUT CONSIDERATION, AS SET FORTH IN A RESTRICTED STOCK
AWARD AGREEMENT BETWEEN NORTHERN OIL AND GAS, INC. AND THE REGISTERED OWNER OF
THE SHARES REPRESENTED BY THIS CERTIFICATE. A COPY OF SUCH AGREEMENT IS ON FILE
WITH THE SECRETARY OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO
THE SECRETARY OF THE COMPANY BY THE REGISTERED OWNER.
You agree that in order to ensure compliance with the restrictions referred to
in this Agreement, the Company may issue appropriate “stop transfer”
instructions to its transfer agent. The Company shall not be required (i) to
transfer on its books any Shares that have purportedly been sold or otherwise
transferred in violation of any of the provisions of this Agreement or (ii) to
treat as owner of such Shares or to accord the right to vote or pay dividends to
any transferee to whom such Shares shall have been purportedly sold or
transferred in violation of any of the provisions of this Agreement.
11.
Governing Plan Document. This Agreement and the Restricted Stock Award are
subject to all the provisions of the Plan, and to all interpretations, rules and
regulations which may, from time to time, be adopted and promulgated by the
Committee pursuant to the Plan. If there is any conflict between the provisions
of this Agreement and the Plan, the provisions of the Plan will govern. Any
question or dispute regarding the interpretation of this Agreement or the
receipt of the Restricted Shares or Shares hereunder shall be submitted by you
to the Committee. The resolution of such dispute by the Committee shall be final
and binding on all parties.



12.
Governing Law/Venue. This Agreement will be interpreted and enforced under the
laws of the state of Minnesota (without regard to its conflicts or choice of law
principles). Each party to this Agreement hereby irrevocable submits to the
exclusive jurisdiction of the state and federal courts in Minnesota, for the
purposes of any proceeding arising out of or based upon this Agreement.



13.
Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.



14.
Continued Service. This Agreement does not give you a right to continued Service
with the Company or any Affiliate, and the Company or any such Affiliate may
terminate your Service at any time and otherwise deal with you without regard to
the effect it may have upon you under this Agreement.



15.
Counterparts. This Agreement may be executed in any number of counterparts, any
of which may be executed and transmitted by facsimile or email of a PDF, and
each of which shall be deemed to be an original, but all of which together shall
be deemed to be one and the same instrument.



16.
Construction; Severability. The captions used in this Agreement are inserted for
convenience and in no way define, limit or interpret the scope of this Agreement
or of a particular section. Except where otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise. The validity, legality or enforceability of the remainder of
this Agreement shall not be affected even if one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect.

17.
Waiver. Failure to insist upon strict compliance with any of the terms,
covenants, or conditions hereof will not be deemed to be a waiver of such term,
covenant, or condition, nor will any waiver or relinquishment of, or failure to
insist upon strict compliance with, any right or power hereunder at any one or
more times be deemed to be a waiver or relinquishment of such right or power at
any other time or times.



4

--------------------------------------------------------------------------------









18.
Notices. Every notice or other communication relating to this Agreement shall be
in writing and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided. Unless and
until some other address is so designated, all notices or communications by you
to the Company shall be mailed or delivered to the Company at its office at 315
Manitoba Avenue, Suite 200, Wayzata, Minnesota 55391, fax 952-476-9801, and all
notices or communications by the Company to you may be given to you personally
or may be mailed or emailed to you at the applicable address indicated in the
Company's records as your most recent mailing or email address.



By signing the cover page of this Agreement or otherwise accepting this Award in
a manner approved by the Company, you agree to all the terms and conditions
contained in this Agreement and in the Plan document.










5

--------------------------------------------------------------------------------






EXHIBIT A
Northern Oil and Gas, Inc.
2013 Incentive Plan
Restricted Stock Award Agreement


Performance-Based Vesting Requirements
This Exhibit A to the Restricted Stock Agreement sets forth the
performance-based vesting conditions of the Restricted Shares granted pursuant
to this Agreement.
(a)Number of Performance-Based Restricted Shares. The number of Restricted
Shares specified in the cover page of this Agreement shall be divided into four
equal tranches composed of an equivalent number of Restricted Shares (each such
tranche being the “Annual Tranche”). Each Annual Tranche shall be assigned to
one of the annual performance periods for the calendar years 2016, 2017, 2018
and 2019 (each, a “Performance Period”).


(b)Vesting. Following the end of each Performance Period, the Committee will
certify the level of Relative Total Shareholder Return (as defined below)
achieved by the Company for such Performance Period. The Restricted Shares in
the applicable Annual Tranche will be subject to forfeiture and cancellation by
the Company if the Company's performance during such Performance Period does not
meet or exceed the target percentile rank as set forth below for such
Performance Period. Performance at or above the target percentile rank will
result in the Restricted Shares in each Annual Tranche becoming vested as
follows:
Company's Relative
Total Shareholder Return Rank
Percentage of Annual Tranche Vesting


< 50%
0%
= 50% and < 75%
100%
≥ 75%
150%

 
In addition to the 341,530 Restricted Shares initially issued and specified on
the cover page of this Agreement, the Company will reserve 170,764 additional
shares to allow for the potential supplemental issuance of some or all of such
shares in the event that Company performance at or above the 75th percentile for
one or more Performance Periods requires such supplemental issuance to provide
for vesting at the 150% level. However, Mr. Stoelk acknowledges and agrees that
his potential right to receive 56,258 of such additional shares is subject to
the Company obtaining shareholder approval after the grant date to add at least
that many shares to the Plan, because on the grant date hereof there is only
availability under the Plan to reserve 114,506 of such additional shares (i.e. a
shortfall of 56,258 shares).


(c)Calculation of Total Shareholder Return. At the end of each Performance
Period, the total shareholder return (“Total Shareholder Return” or “TSR”) of
the Company and each of the Peer Group Companies (as defined below) shall be
calculated by dividing (i) the Closing Share Value, as such synonymous term is
defined for purposes of the Company’s Long-Term Equity Incentive Program for
executive officers approved by the Committee for such year (the “Program”) by
(ii) the Opening Share Value, as such synonymous term is defined under the
Program. For the avoidance of doubt, for calendar year 2016, “Closing Share
Value” and “Opening Share Value” shall equal the simple average closing price
per share for each trading day during 2016 and 2015, respectively.


6

--------------------------------------------------------------------------------





The TSR of the Company and each of the Peer Group Companies shall be adjusted to
give appropriate effects to any stock splits, reverse stock splits and similar
transactions, as determined by the Committee.


(d)Calculation of Relative Total Shareholder Return. The Company's “Relative
Total Shareholder Return” means the Company's TSR relative to the TSR of the
Peer Group Companies. Relative Total Shareholder Return will be determined by
ranking the Company and the Peer Group Companies from highest to lowest
according to their respective TSRs. After this ranking, the percentile
performance of the Company relative to the companies in the Peer Group will be
determined as follows:
P = 1 -
R - 1
N - 1

where:
“P” represents the percentile performance which will be rounded, if necessary,
to the nearest whole percentile by application of regular rounding.

“N” represents the number of Peer Group Companies, plus the Company.
“R” represents the Company's ranking among the Peer Group Companies.
Example: If there are 12 Peer Group Companies and the Company ranked 4th, the
performance would be at the 75th percentile: .75 = 1 - ((4-1)/(13-1)).
(e)Peer Group Companies. The “Peer Group Companies” for each Performance Period
shall be those companies that the Committee, with the input of Participant, has
chosen to comprise the peer group under the Program, as disclosed in the
Company's Proxy Statement for the fiscal year that corresponds to the
Performance Period. The initial Peer Group Companies for the 2016 Performance
Period are as follows:
Abraxas Petroleum Corporation
Oasis Petroleum Inc.
Continental Resources, Inc.
QEP Resources, Inc.
Emerald Oil, Inc.
SM Energy Company
Halcon Resources Corporation
Triangle Petroleum Corporation
Resolute Energy Corporation
Whiting Petroleum Corporation
Legacy Reserves LP
WPX Energy, Inc.



The Peer Group Companies shall be modified in the following events:
(1)    In the event of a merger, acquisition or business combination of a Peer
Group Company with or by another Peer Group Company, the surviving entity shall
remain a Peer Group Company and the non-surviving entity shall be replaced in
the Peer Group Companies for the period in question by a Stand-In Peer (as
defined below).


(2)    In the event of a merger of a Peer Group Company with an entity that is
not a Peer Group Company, or the acquisition or business combination transaction
of a Peer Group Company by or with an entity that is not a Peer Group Company,
in each case where the Peer Group Company is the surviving entity and remains
publicly traded, the surviving entity shall remain a Peer Group Company.


(3)    In the event of a merger or acquisition or business combination
transaction of a Peer Group Company by or with an entity that is not a Peer
Group Company or a “going private” transaction involving a Peer Group Company,
in each case where the Peer Group Company is not the surviving entity or is
otherwise no longer publicly traded, the company shall no longer be a Peer Group
Company for the period in question and shall be replaced in the Peer Group
Companies for the period in question by a Stand-In Peer (as defined below).


7

--------------------------------------------------------------------------------







(4)    In the event a Peer Group Company, (i) files for bankruptcy,
reorganization, or liquidation under any chapter of the U.S. Bankruptcy
Code; (ii) is the subject of an involuntary bankruptcy proceeding that is not
dismissed within 30 days; (iii) is the subject of a stockholder approved plan of
liquidation or dissolution; or (iv) ceases to conduct substantial business
operations, in each case, the company will remain a Peer Group Company and the
TSR for the Performance Period will be negative one hundred percent (-100%).


For purposes hereof, a “Stand-In Peer” shall be a dummy entity for purposes of
calculating the Company’s Relative Total Shareholder Return for a Performance
Period during which one or more actual companies cease to be Peer Group
Companies pursuant to the foregoing paragraphs 5(a) or 5(c). For the period in
question, a Stand-In Peer’s TSR shall be deemed to be equal to the average TSR
of all remaining Peer Group Companies (excluding the Stand-In Peers).


Example: If there are originally 12 Peer Group Companies, and two such companies
cease to be Peer Group Companies during a Performance Period pursuant to the
foregoing paragraphs 5(a) or 5(c), they shall be replaced by two Stand-In Peers.
Each such Stand-In Peer shall be deemed to have a TSR equal to the simple
average of the TSRs of the ten remaining actual Peer Group Companies.




* * * * *








8